Citation Nr: 1822562	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1982 to April 1982, with additional service in the National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO).  In April 2014, a Board video hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

This appeal was first before the Board in July 2014, when it was remanded for additional development.  The appeal was returned to the Board in July 2016 for further review.  At that time, the Board denied the claim on appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2017, the Court vacated the July 2016 Board decision and remanded the case to the Board for further proceedings consistent with a December 2017 Joint Motion for Remand ("Joint Motion").  The case has now returned to the Board for further appellate review in accordance with the directives of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion discusses that "in July 2014, the Board remanded Appellant's claim for further development," and that the needed development concerned "whether the periods of service identified by Appellant qualified for entitlement to VA benefits."  The Joint Motion notes that "[t]he Board directed that the RO should verify the character and types of service identified by Appellant, and that a determination should be made by the RO following that development."  Additionally, the Joint Motion states that "[t]he Board also directed that the RO should ensure that it obtained all records of treatment, to include treatment for a low back disability, maintained during Appellant's periods of service."

The Joint Motion finds that "[f]ollowing the Board's remand and despite its direction, the RO did not issue a formal finding regarding its efforts to obtain Appellant's treatment and personnel records maintained during his periods of service with both the Florida and Tennessee National Guard."  The Joint Motion remarks that "[t]he record does not indicate that the RO determined, as is required by law, that the records sought either did not exist or that further efforts to obtain the type of records identified by the Board would be futile.  38 C.F.R. § 3.159(c)(2)."  Additionally, the Joint Motion remarks that "there is no indication from the record that the RO notified Appellant of any inability to obtain those records, as is also required by law."  On these points, the Joint Motion concludes: "because the record indicates that the RO did not comply with the Board's remand instructions, the parties agree that remand is warranted," further emphasizing "... that it appears that not all service personnel records were obtained and/or considered by either the RO or Board, and, likewise, were not contained in Appellant's file."

The Joint Motion directs the Board to "address whether VA was compliant with its statutory duty to assist Appellant in the development of his claim, or explain, with sufficient reasons or bases, why further development of this case is not necessary."  The Board shall remand this matter to the AOJ with instructions to complete the development contemplated by the Joint Motion and the referenced prior Board remand.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Joint Motion goes on to further note: "the parties further agree that the Board should, on remand, reconsider its determination that the failure to obtain a November 1981 x-ray examination report was not prejudicial to his claim," with attention to the "Appellant's April 2014 testimony before the Board to the effect that he reinjured his back during his period of AC[D]UTRA service in 1992."  The Board notes that discussion of this case at the Appellant's April 2014 hearing directed attention to potentially pertinent X-ray examination reports from November 1981 and also from the summer of 1992.  In the Board's prior (now-vacated) July 2016 decision, the Board noted an x-ray dated November 1981 was referenced as being a part of the appellant's paper claims file during the April 2014 Board video hearing, however, this x-ray does not appear to be associated with the appellant's electronic claims file.  During the April 2014 Board hearing, the appellant indicated that he was in possession of a 1992 X-ray report associated with another pertinent back injury.  During the processing of this remand, the AOJ shall have the opportunity to take appropriate action to determine the availability of these records and attempt to obtain them to make them available for review in the claims-file.

Moreover, if it is determined that the appellant did sustain a low back injury during a qualifying period of service, an examination will be necessary to determine the nature and likely etiology of his low back disability.

Accordingly, the case is REMANDED for the following action:

1.  To ensure compliance with the terms of the July 2014 Board remand and the December 2017 Joint Motion in this case, the AOJ must take appropriate action to verify whether the periods identified below were federalized service (qualifying for VA benefits), to include full time service under 38 U.S.C. §§ 316, 502, 503, 504, or 505.  The RO/AMC should verify the character and types of service in:

a) November 1981 (with the Tennessee National Guard); and 

b) the summer of 1992 (with the Florida National Guard).

During these periods, the appellant reports sustaining low back injuries.  A formal written determination as to which alleged periods of National Guard service were indeed federalized (and qualifying for VA benefits) must be prepared.

2.  To ensure compliance with the terms of the December 2017 Joint Motion in this case, the AOJ should ensure that all pertinent service personnel records and service treatment records, to include regarding treatment of a low back disability, maintained during the appellant's periods of qualifying service (as discussed in directive #1) have been obtained and made available for review in the claims-file.  In accordance with the Joint Motion, the AOJ must "issue a formal finding regarding its efforts to obtain appellant's treatment and personnel records maintained during his periods of service with both the Florida and Tennessee National Guard."  Further, in accordance with the Joint Motion, the AOJ must document whether it has determined "as is required by law, that the records sought either did not exist or that further efforts to obtain the type of records identified by the Board would be futile" and must "notif[y] Appellant of any inability to obtain those records, as is also required by law."

3.  To ensure compliance with the terms of the December 2017 Joint Motion in this case, the AOJ should take appropriate steps to locate the Appellant's pertinent X-ray report from in or around November 1981 that was previously indicated to be part of the Appellant's claims-file.  If the record cannot be located, the RO should document its determination to this effect.  All efforts to locate the record should be documented, and the RO should solicit the assistance of the Appellant and his representative by requesting copies of any information the Appellant may have in his records pertaining to the 1981 X-ray.

4.  The RO should also ask the appellant to submit copies of all records in his possession describing treatment for a low back disability, to specifically include a 1992 low back X-ray he reported having in his possession during the April 2014 hearing.

5.  If, and only if, it is determined that the appellant sustained a low back injury during a qualifying period of service, the AOJ should arrange for him to be examined by a VA orthopedist to determine the nature and likely etiology of his low back disability.  The examiner must be informed of all the appellant's qualifying periods of military service.  Any tests and studies indicated must be ordered.  Based on a review of the entire record and an interview, the examiner should provide an opinion which responds to the following:

(a) Please identify, by medical diagnosis, all low back disability entities found.

(b) For each diagnosed low back disability, indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability was caused by, or incurred during, a qualifying period of military service.

The examiner should specifically address the appellant's March 2008 intercurrent injury in the opinion.  A complete rationale must be provided for all opinions.

6.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


